UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MWABILU L. NGOYI, )
Plaintiff,
Vv. Civil Action No. 20-0167 (UNA)
WASHINGTON HOSPITAL
CENTER CORPORATION. et al., )
Defendants.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs application for leave to
proceed in forma pauperis and pro se complaint. The Court will grant the application and
dismiss the complaint without prejudice for lack of subject matter jurisdiction. See Fed. R. Civ.
P. 12(h)(3) (requiring the court to dismiss an action “at any time” it determines that subject

matter jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally in 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
when a “federal question” is presented or when the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C.
2007) (citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party
seeking relief in the district court must at least plead facts that bring the suit within the court's

jurisdiction. See Fed. R. Civ. P. 8(a).
The plaintiff, a District of Columbia resident, brings a medical malpractice claim against
the Washington Hospital Center Corporation, Owen Schwartz, M.D., and Roshan Martin Bashir,
M.D. See Compl. §§ 1, 4-7. According to the plaintiff, the hospital is located and does business
in the District of Columbia, id. ] 5, and Dr. Schwartz is licensed and provides health care
services in the District of Columbia, id. § 6. Dr. Bashir, however, allegedly is now residing in
Florida. Jd. 9 1. Although Dr. Bashir is a Florida resident, the plaintiff and the remaining two
defendants are District of Columbia residents. For this reason, the plaintiff does not show
complete diversity. “When a Court’s subject matter jurisdiction is dependent solely on diversity
jurisdiction and the Court finds that complete diversity does not exist, the Court must dismiss the
suit.” Bush, 521 F. Supp. 2d at 71 (citing Fox v. Bd. of Trustees of the State Univ. of N. Y., 42
F.3d 135, 140 (2d Cir.1994)) (additional citation omitted).

Accordingly, the Court will dismiss the complaint and this civil action without prejudice
for lack of subject matter jurisdiction. A separate order accompanies this Memorandum

Opinion.

7s
DATE: January _ 2 _, 2020 ke yD

United Statés District Judge

 
